On Confession of Error

PER CURIAM.
M.T., a juvenile, appeals his conviction for two counts of battery in connection with an incident in which he pushed the victim, struck him and then swung an object at him, all in rapid succession.
The State has correctly conceded error in the imposition of two convictions under those circumstances. See Laines v. State, 662 So.2d 1248, 1249 (Fla. 3d DCA 1995), receded from on other grounds, Grene v. State, 21 Fla. L. Weekly D1145, — So.2d -, 1996 WL 252248 (Fla. 3d DCA May 15, 1996).
In light of the confession of error, we reverse and remand for vacation of one of the battery convictions.
Reversed and remanded.